Citation Nr: 0601957	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
April 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for a back condition in January 1978.  A March 
1978 rating decision denied the claim.  That decision was 
duly appealed, and the veteran's claim was denied in a 
September 1978 Board decision.  The veteran sought to reopen 
his service-connection claim for a back disability in July 
1992.  A September 1992 rating decision denied the claim; he 
did not appeal.  

In May 2003, the RO received another request from the veteran 
to reopen his claim of entitlement to service connection for 
a back disability.  In a July 2003 rating decision, the RO 
refused to reopen the service connection claim on the ground 
that new and material evidence had not been submitted.  The 
veteran duly perfected an appeal of this decision.

The veteran presented testimony at a videoconference before 
the undersigned Acting Veterans Law Judge in June 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  


FINDINGS OF FACT

1.  An unappealed September 1992 rating decision declined to 
reopen the veteran's previously-denied service-connection 
claim for a back disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's September 1992 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a back disability.


CONCLUSION OF LAW

The September 1992 rating decision is final.  New and 
material evidence has not been received following this 
decision, and the veteran's claim of entitlement to service 
connection for a back disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for a 
back disability.  He essentially contends that his current 
back problems are the product of an in-service incident in 
which a bulldozer he was operating backed over a land mine, 
throwing him into the air, and causing a serious back injury.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the December 2003 statement of the case (SOC) of 
the pertinent law and regulations (including those relating 
to the reopening of previously-denied claims based on the 
submission of new and material evidence), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in June 
2003 which was specifically intended to address the 
requirements of the VCAA.  The June 2003 letter from the RO 
specifically notified the veteran that for his service-
connection claim to be reconsidered, he needed to submit new 
and material evidence.  The June 2003 letter explained that 
to "qualify as 'new,' the evidence must be submitted to VA 
for the first time."  This letter also advised the veteran 
that "[i]n order to be considered 'material evidence,' the 
additional information must relate to an unestablished fact 
necessary to substantiate your claim."  The veteran was 
further notified that "[n]ew and material evidence must 
raise a reasonable possibility, that when considered with all 
the evidence of record (both new and old), the outcome 
(conclusion) would change.  The evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim."

The June 2003 letter also set out the general requirements 
for service connection and advised the veteran that the 
evidence must show "[a]n injury in military service or a 
disease that began in or was made worse during military 
service or that there was an event in service which caused 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The Board acknowledges that the June 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in his possession that pertained to the claim.  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim - that is, evidence of 
the type that should be considered by VA in assessing his 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim (by 
the July 2003 rating decision).  Therefore, there is no 
prejudice to the veteran in proceeding to adjudicate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In any event, the RO has obtained the veteran's service 
medical records, extensive VA treatment records, records from 
Greenville General Hospital, and records from Anderson 
Radiology.  Further, under the law, a medical examination is 
not required in the context of new and material evidence 
claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 
at 45,628.  The Board therefore concludes that all relevant 
data has been obtained and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2005).  The veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony before the undersigned Acting 
Veterans Law Judge in June 2005.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in May 2003, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

The RO declined to reopen the veteran's previously-denied 
service-connection claim for a back disability in a September 
1992 rating decision.  The veteran did not appeal that 
decision.  

As discussed above, before the Board can evaluate the merits 
of a previously-denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed September 1992 
rating decision.  

The "old" evidence

At the time of the September 1992 rating decision, the 
evidence of record included the veteran's service medical 
records, the report of an August 1957 VA examination, 
treatment records from Greenville General Hospital, and VA 
treatment records dated in February 1961. 

The veteran's service medical records are completely negative 
for complaint or treatment of a back disability.  The only 
mention of the back in the service medical records relates to 
a recurring pilonidal cyst in the low back area.  
[Service connection for a pilonidal cyst was granted in a 
September 1957 rating decision; this disability is currently 
assigned a noncompensable rating, the evaluation of which is 
not currently on appeal].  On separation from active duty, 
the veteran's spine was characterized as "normal."  

On VA examination in August 1957, no back disability was 
identified, although the veteran's service-connected cyst was 
found to have caused back pain, drainage, redness, and 
recurrent abscess formation.  VA treatment records dated in 
February 1961 also refer to surgical treatment of the 
veteran's pilonidal cyst, but make no mention of a back 
disability of any kind.

Records from Greenville General Hospital, however, indicate 
that the veteran suffered a back injury while attempting to 
lift a box of bobbins in the course of his post-service 
employment.  A diagnosis of lumbar nerve root irritation 
secondary to a ruptured disc was rendered. 




The September 1992 rating decision

In September 1992, the RO declined to reopen the veteran's 
service-connection for a back disability on the ground that 
new and material evidence had not been submitted.  The RO 
essentially found that no evidence pertaining to the 
veteran's back disability had been submitted since the 
September 1978 Board decision, which in effect denied service 
connection on the basis that there was no evidence of a back 
injury or disease in service, and no relationship between the 
veteran's current back disability and any incident of 
service.  The veteran was notified of the September 1992 
rating decision and of his appeal rights by letter from the 
RO dated September 30, 1992.  He did not appeal.  

In May 2003, the veteran requested that his claim be 
reopened.  After the RO denied the claim, this appeal 
followed.

The additionally-submitted evidence

The evidence added to the record since the September 1992 
rating decision consists of VA treatment records dated from 
March 1992 to August 2003, a March 2001 MRI report from 
Anderson Radiology, and the transcript of the June 2005 Board 
hearing.  This evidence will be analyzed below.

Analysis

The September 1992 RO rating decision essentially declined to 
reopen the veteran's claim because of a lack of evidence of a 
back injury in service and competent medical nexus evidence 
linking the veteran's current back problems with his military 
service.  In other words, the RO determined that Hickson 
elements (2) and (3) had not been met.   

The unappealed September 1992 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  
As explained above, the veteran's claim for service 
connection for a back disability may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2005).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally-
received evidence raises a reasonable possibility of 
substantiating the claim, namely whether the evidence shows a 
back injury in service and a relationship between the 
veteran's current back disability and his military service.

While the additionally received evidence may be considered 
"new" in that it was not of record at the time of the 
September 1992 RO decision, it is not "material."  The 
additionally-submitted VA treatment records chronicle 
sporadic treatment for "chronic pain syndrome" of the back 
and degenerative joint disease of the cervical and lumbar 
spine.  The March 2001 MRI report also shows disc herniation 
at L4-5 with moderate spondylitic changes.  These treatment 
records serve to establish a fact which was not in dispute, 
namely that the veteran has a back disability.  These 
records, however, contain nothing which would indicate that 
the veteran's back disability was incurred in service or 
aggravated thereby, and contain no statement that would serve 
to etiologically relate the veteran's current back disability 
to his alleged in-service back injury.

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  Therefore, the additional medical evidence 
does not raise the possibility of substantiating the claim.

With respect to the hearing testimony, to the extent that the 
veteran himself contends that his back disability is related 
to an in-service back injury sustained when the bulldozer he 
was driving struck a land mine, such is duplicative of 
similar contentions raised in the past and is therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, while the veteran is competent to present 
information as to his symptoms, as a lay person without 
medical training he is not competent to make a medical 
determination regarding the etiology of his current back 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Thus, the evidence received after September 1992 continues to 
show a current diagnosis of a back disability; however, 
Hickson element (1) had previously been satisfied, and that 
element was not in dispute.  The additionally-received 
evidence still does not tend to establish in-service 
incurrence of a back injury or disease, element (2), and does 
not purport to show a relationship between military service 
and the veteran's current back disability, element (3).  As 
explained above, both of these elements were lacking at the 
time of the September 1992 decision.  The additionally-
received evidence does not address these missing elements and 
thus does not raise the possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2005); see also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].

In short, for the reasons and bases expressed above, the 
Board finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a back disability is 
unsuccessful.  The recently-submitted evidence is not new and 
material, the claim of service connection for a back 
disability is not reopened, and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a back disability.  The 
claim is not reopened and remains denied.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


